                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF TENNESSEE
                                        NASHVILLE DIVISION

    ANTONIO J. WARFIELD,                                     )
                                                             )
            Plaintiff,                                       )
                                                             )
    v.                                                       )    No. 3:19-cv-00650
                                                             )    Judge Trauger
    RUSSELL WASHBURN, et al.,                                )
                                                             )
            Defendants.                                      )

                                                MEMORANDUM

           Antonio J. Warfield, then an inmate at Trousdale Turner Correctional Center in Hartsville,

Tennessee, 1 filed this pro se civil rights action under 42 U.S.C. § 1983. (Doc. No. 1.) He names

seven Trousdale Turner officials as defendants—Russell Washburn, Shane Cosby, S. Roach,

Daniel Jenkins, Nakynia Jackson, Sergeant Hudson, and Sergeant Lester. (Id. at 2–3.) He also

refers to Case Manager Jones as a defendant in the body of the complaint. (Id. at 5.) The plaintiff

filed an application to proceed in this court without prepaying fees and costs. (Doc. No. 6.)

I.         Application to Proceed as a Pauper

           The court may authorize a prisoner to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). Because it appears from the plaintiff’s in forma pauperis application that he

cannot pay the full filing fee in advance, his application (Doc. No. 6) will be granted. The $350.00

filing fee will be assessed as directed in the accompanying order. 28 U.S.C. § 1915(b)(1).

II.        Initial Review

           Under the screening requirements of the Prison Litigation Reform Act (“PLRA”), the court

must review and dismiss the complaint if it is frivolous or malicious, fails to state a claim upon



1
    The plaintiff is now confined at the West Tennessee State Penitentiary in Henning, Tennessee. (Doc. No. 6 at 1.)
which relief may be granted, or seeks monetary relief from an immune defendant. 28 U.S.C. §

1915A. The court must also construe a pro se complaint liberally, United States v. Smotherman,

838 F.3d 736, 739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept

the factual allegations as true unless they are entirely without credibility, see Thomas v. Eby, 481

F.3d 434, 437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

        A.      Factual Allegations

        The plaintiff’s allegations primarily pertain to several disciplinary convictions issued by

Trousdale Turner officials.

                1.      Alleged Tampering with Security Equipment

        The plaintiff alleges that, on July 3, 2019, he had a “misunderstanding” with Assistant

Warden Pittman. (Doc. No. 1 at 5.) Pittman told Sergeants Lester and Cockrell to put the plaintiff

in a holding cell at intake to “cool off.” (Id.) Four Trousdale Turner officials—Sergeant Lester,

Case Manager Jenkins, Unit Manager Roach, and Case Manager Jones—retrieved the plaintiff two

hours later and moved him to a “small shower” in the segregation unit for five hours as punishment.

(Id. at 5–6.) Lieutenant William saw the plaintiff in the shower and told him that the four Trousdale

Turner officials were “wrong for holding him [in] the shower for over 5 hours.” (Id. at 6.) William

called Captain Maxwell over the radio to come see the plaintiff in the shower, and Maxwell told

William to let the plaintiff out and send him back to this cell. (Id.) The plaintiff returned to his cell

at 1:30 am. on July 4. (Id.)

        The next day, Sergeant Lester and Case Manager Jenkins came to the plaintiff’s cell and

told him that Captain Maxwell was “wrong for sending him back to his cell.” (Id.) Lester and

Jenkins told the plaintiff he was going to segregation. (Id.) The plaintiff asked why, and they told

him he would “find out when [he got] over there to the hole.” (Id.)



                                                   2
       After Sergeant Lester and Case Manager Jenkins put the plaintiff in a segregation cell,

Jenkins told the plaintiff that he was there for “tampering with security equipment.” (Id. at 7.)

Jenkins gave the plaintiff a copy of a disciplinary report dated July 3, 2019, allegedly reading as

follows:

       On 7/3/2019 at approximately 1100 hours, I case manager Jenkins was conducting
       a cell search of D-A-107. During the cell search I discovered that the locking
       mechanism had a cardboard substance preventing it from securing properly. Inmate
       Antonio Warfield #483286 is assigned to this cell and was currently living in the
       cell. Therefore I am charging inmate Warfield with tampering with security device.

(Id.) Unit Manager Roach allegedly signed the disciplinary report as the “reviewing designated

supervisor” and the “senior security officer,” which the plaintiff states is in violation of Tennessee

Code Annotated 41-24-110(5). (Id.)

       On July 5, 2019, Sergeant Hudson conducted a disciplinary hearing at the plaintiff’s cell

without disciplinary board members present. (Id. at 8.) Hudson found the plaintiff guilty of the

charge in Jenkins’s report and sentenced the plaintiff to 10 days in punitive segregation. (Id.)

               2.      Other Alleged Disciplinary Infractions

       The plaintiff also alleges that, on July 3, 2019, he received two write-ups for “defiance”

from Chief Cosby and Case Manager Jackson, respectively. (Id. at 9.) The plaintiff alleges that

Sergeant Hudson held disciplinary hearings on these write-ups without board members present

and then found the plaintiff guilty of each alleged infraction. (Id.) For Cosby’s report, Hudson

sentenced the plaintiff to 20 days in punitive segregation, and, for Jackson’s report, Hudson

sentenced the plaintiff to 10 days in punitive segregation. (Id.)

       B.      Standard of Review

       To determine whether a prisoner’s complaint “fails to state a claim on which relief may be

granted” under the PLRA’s screening requirements, the court applies the same standard as under



                                                  3
Rule 12(b)(6) of the Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th

Cir. 2010). The court therefore accepts “all well-pleaded allegations in the complaint as true, [and]

‘consider[s] the factual allegations in [the] complaint to determine if they plausibly suggest an

entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 681 (2009)). An assumption of truth does not extend to allegations that consist

of legal conclusions or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556

U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). A pro se pleading

must be liberally construed and “held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson, 551 U.S. at 94 (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       C.      Discussion

       “To prevail on a cause of action under § 1983, a plaintiff must prove ‘(1) the deprivation

of a right secured by the Constitution or laws of the United States (2) caused by a person acting

under the color of state law.’” Winkler v. Madison Cty., 893 F.3d 877, 890 (6th Cir. 2018) (quoting

Shadrick v. Hopkins Cty., 805 F.3d 724, 736 (6th Cir. 2015)).

               1.      Conditions of Confinement

       The plaintiff alleges that four Trousdale Turner officials placed him in a small shower in

the segregation unit for five hours as punishment. The Eighth Amendment protects convicted

inmates from the “unnecessary and wanton infliction of pain,” Hope v. Pelzer, 536 U.S. 730, 737

(2002) (citation omitted), which imposes a duty on prison officials to “provide humane conditions

of confinement.” Farmer v. Brennan, 511 U.S. 825, 832–33 (1994) (citations omitted). “An Eighth

Amendment conditions of confinement claim [] contains both an objective and a subjective

component.” Richmond v. Settles, 450 F. App’x 448, 455 (6th Cir. 2011) (citing Wilson v. Seiter,

501 U.S. 294, 298 (1991)).



                                                 4
       Here, the plaintiff fails to satisfy the objective component of this claim, which “requires

the plaintiff to demonstrate that he has been subjected to specific deprivations that are so serious

that they deny him ‘the minimal civilized measure of life’s necessities.’” Id. (quoting Rhodes v.

Chapman, 452 U.S. 337, 347 (1981)). The alleged confinement in a small shower lasted only about

five hours, and “[a]llegations of temporary inconveniences are insufficient to state a claim.” Powell

v. Washington, 720 F. App’x 222, 228 (6th Cir. 2017) (citing Dellis v. Corr. Corp. of Am., 257

F.3d 508, 511 (6th Cir. 2011)). Moreover, while the plaintiff alleges that the shower itself was

small, his allegations do not reflect that the conditions within the shower were objectively

inhumane or subjected him to a heightened risk of injury. The plaintiff’s alleged placement in the

shower may have been unpleasant or uncomfortable, but this does not rise to the level of an Eighth

Amendment violation. See id. (quoting Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)) (“Not

every unpleasant experience a prisoner might endure while incarcerated constitutes cruel and

unusual punishment within the meaning of the Eighth Amendment.”). Accordingly, the plaintiff

fails to state a claim for constitutionally inadequate conditions of confinement.

               2.      Due Process

       Next, the plaintiff asserts that Trousdale Turner staff violated his due process rights in the

course of issuing him three disciplinary convictions and sentences. The Fourteenth Amendment

provides that prisoners “may not be deprived of life, liberty, or property without due process of

law.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974) (citations omitted). To state a procedural due

process claim, the plaintiff must show that (1) he had a protected liberty or property interest; (2)

he was deprived of that interest; and (3) the state did not afford him adequate procedural rights

prior to depriving him of that interest. Janinski v. Tyler, 729 F.3d 531, 541 (6th Cir. 2013) (citing

Women’s Med. Prof’l Corp. v. Baird, 438 F.3d 595, 611 (6th Cir. 2006)). The first prong of this



                                                 5
claim is a threshold requirement, see Wilkinson v. Austin, 545 U.S. 209, 221 (2005), meaning that

“the question of what process is due is relevant only if the inmate establishes a constitutionally

protected interest.” Pickelhaupt v. Jackson, 364 F. App’x 221, 224 (6th Cir. 2010) (citing

Wilkinson, 545 U.S. at 224).

       Prisoners have a narrower set of constitutionally protected interests than individuals who

are not incarcerated. Wolff, 418 U.S. at 556. For instance, “the Constitution itself does not give

rise to a liberty interest in avoiding transfer to more adverse conditions of confinement.”

Wilkinson, 545 U.S. at 221–22 (citing Meachum v. Fano, 427 U.S. 215, 225 (1976)). Accordingly,

the plaintiff cannot state a procedural due process claim based on his initial placement in punitive

segregation.

       “[D]ue process concerns” may be implicated, however, where a prisoner faces “prolonged

or indefinite confinement” in more restrictive conditions. Bishawi v. Ne. Ohio Corr. Ctr., 628 F.

App’x 339, 344 (6th Cir. 2014) (citing Wilkinson, 545 U.S. at 224). But to trigger these due process

concerns, the prisoner’s conditions of confinement must “impose[] atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life.” Wilkinson, 545 U.S. at

223 (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)). Only if a prisoner’s conditions are

“atypical and significant” does a prisoner satisfy his or her threshold burden of establishing a

constitutionally protected interest.

       The plaintiff has not met this threshold burden here. He alleges that Sergeant Hudson held

three disciplinary hearings without disciplinary board members present, and then imposed the

following three sentences: 10 days in punitive segregation for tampering with security equipment;

20 days in punitive segregation for defiance; and another 10 days in punitive segregation for

defiance. Liberally construing these allegations, the court assumes that the plaintiff’s sentences



                                                 6
amounted to a total of 40 days in more restrictive conditions of confinement. Nonetheless, for two

reasons, the plaintiff has not demonstrated that this alleged 40-day confinement in punitive

segregation is an “atypical and significant hardship” under Sandin. See Wilkinson, 545 U.S. at 223

(quoting Sandin, 515 U.S. at 484).

       First, the plaintiff does not provide any details about the restrictions imposed as a result of

being placed in punitive segregation. Without explaining how the conditions in punitive

segregation differ from his ordinary conditions, the plaintiff cannot establish that his disciplinary

convictions resulted in a hardship that is “atypical and significant . . . in relation to the ordinary

incidents of prison life.” See Williams v. Lindamood, 526 F. App’x 559, 562–63 (6th Cir. 2013)

(holding that an inmate had “not established that the change in the conditions of his confinement

was ‘atypical and significant,’” in part, because the inmate had not produced facts “establishing

the ordinary conditions of confinement”); Joseph v. Curtin, 410 F. App’x 865, 869 (6th Cir. 2010)

(holding that an inmate had “not demonstrated that a liberty interest was implicated” because his

“complaint [did] not include any allegations about” his new security classification level “to suggest

that it imposes an atypical and significant hardship”).

       Second, the plaintiff’s total sentence is too short to implicate due process concerns. The

Sixth Circuit has held that periods of confinement significantly longer than 40 days do not establish

a constitutionally protected interest. See Bishawi, 628 F. App’x at 344 (holding that 69 days in

segregation was not an atypical or significant deprivation of liberty); see also Powell, 720 F. App’x

at 227 (“Powell’s six-month confinement in administrative segregation is insufficient to constitute

an atypical and significant hardship and therefore does not implicate his due process rights.”);

McMann v. Gundy, 39 F. App’x 208, 210 (6th Cir. 2002) (holding that five months in

administrative segregation was “not excessive or unusual”); but see Harden-Bey v. Rutter, 524



                                                  7
F.3d 789, 792–93 (6th Cir. 2008) (finding that placement in confinement for three years without a

definite end-point may be “atypical and significant”).

       For these reasons, the plaintiff has not demonstrated that the challenged disciplinary

proceedings resulted in conditions of confinement that “impose[] atypical and significant hardship

on [him] in relation to the ordinary incidents of prison life.” Sandin, 515 U.S. at 484. The court,

therefore, need not reach the question of whether Sergeant Hudson afforded the plaintiff adequate

procedural rights prior to allegedly sentencing him to 40 days in punitive segregation. That is, even

taking as true the plaintiff’s allegation Sergeant Hudson conducted the plaintiff’s disciplinary

hearings without disciplinary board members present, this conduct does not rise to the level of a

due process violation because the plaintiff does not carry his threshold burden of establishing a

constitutionally protected interest. See Pickelhaupt, 364 F. App’x at 224 (citing Wilkinson, 545

U.S. at 224) (“[T]he question of what process is due is relevant only if the inmate establishes a

constitutionally protected interest.”).

       The plaintiff’s insistence that Trousdale Turner staff failed to adhere to state law does not

alter the court’s conclusion. Tennessee Code Annotated § 41-24-110(5) provides that the

Tennessee Department of Correction (“TDOC”) Commissioner cannot delegate certain authority

or responsibility to a prison contractor, including the authority to place an inmate under less

restrictive custody, place an inmate under more restrictive custody, and take disciplinary action.

According to the plaintiff, Trousdale Turner staff violated this law by signing their names to the

plaintiff’s disciplinary reports without the approval of the TDOC Commissioner or the

Commissioner’s designee. (Doc. No. 1 at 7–9.) Even if the prison staff violated state law in the

manner described by the plaintiff, however, this would not amount to a violation of the plaintiff’s

right to due process. See Howard v. Tenn. Dep’t of Corrs., 1:12-cv-0004, 2012 WL 3403117, at



                                                 8
*6 (M.D. Tenn. July 11, 2012) (“Merely stating that [the defendants] violated a Tennessee state

statute detailing the relationship between state prisons and private contractors does not rise to the

level of a due process violation.”), report and recommendation adopted, 2012 WL 3405697 (M.D.

Tenn. Aug. 14, 2012). Accordingly, the plaintiff fails to state a procedural due process claim.

                3.      State Law Claim

        Finally, the plaintiff asserts that the defendants engaged in the tort of malicious harassment,

in violation of Tennessee Code Annotated § 4-21-701. (Doc. No. 1 at 2.) Because the plaintiff fails

to state a claim under Section 1983, the court will decline to exercise supplemental jurisdiction

over this state law claim. See Brown v. Cuyahoga Cty., Ohio, 517 F. App’x 431, 436 (6th Cir.

2013) (quoting 28 U.S.C. § 1367) (holding that a court may “decline to exercise supplemental

jurisdiction over state-law claims if ‘the district court has dismissed all claims over which it has

original jurisdiction’”).

III.    Conclusion

        As explained above, the plaintiff fails to state a claim upon which relief can be granted

under Section 1983, and the court declines to exercise supplemental jurisdiction over any state law

claims raised in the complaint. Additionally, the court will certify that any appeal in this matter

would not be taken in food faith, and will therefore deny the plaintiff leave to proceed as a pauper

on any appeal. 28 U.S.C. § 1915(a)(3).

        The court will enter an appropriate order.


                                                       ____________________________________
                                                       ALETA A. TRAUGER
                                                       United States District Judge




                                                  9
